TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00542-CR


Rene Gomez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-136, HONORABLE SAM ROBERTSON JR., JUDGE PRESIDING



O R D E R
PER CURIAM
The trial court has certified that this is a plea bargain case and appellant has no right
of appeal, and the State has filed a motion to dismiss the appeal.  See Tex. R. App. P. 25.2(a)(2), (d). 
Alternatively, the State asks that the preparation of the reporter's record be held in abeyance pending
a demonstration by appellant that the trial court's certification is in error.  In his response, appellant's
appointed counsel states that he intends to file a motion to correct the court's certification when the
record is complete.  See id. rules 25.2(f), 37.1.
The clerk's record contains a certified copy of the reporter's record of appellant's
trial, which was attached as an exhibit to the motion for new trial.  The record seems to confirm the
accuracy of the court's certification.
In its motion, the State indicates that the propriety of the court's certification was
discussed at the hearing on the motion for new trial.  The court reporter for the 22nd District Court,
Mr. Gene Lee, is therefore ordered to prepare a partial reporter's record consisting of the motion for
new trial hearing.  This record shall be tendered for filing no later than January 21, 2005. 
Appellant's counsel is ordered to file his written motion to correct the court's certification no later
than ten days following the filing of the reporter's record.  The State's motion to dismiss the appeal
will be considered with appellant's motion.
It is ordered December 21, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish